Dawson, C. J.
(dissenting): I dissent from the judgment chiefly because the net result shocks my conscience. The defendant had a quarrel with the prosecuting witness in a beer joint. The keeper of the place quieted that disturbance by leading the defendant out of the place, and he went peaceably to his own home. The prosecuting witness followed him to his home, seeking to renew their controversy at that unseasonable hour in the night. Granted that defendant used too much violence in declining to permit the controversy to be renewed, I think due consideration was not given to these extenuating circumstances when the trial court imposed on defendant a ten years’ sentence in the penitentiary.